Citation Nr: 1605436	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  11-28 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than July 23, 2008, for an award of service connection for PTSD, to include a claim of clear and unmistakable error (CUE) in the prior rating decisions denying PTSD.  

2.  Entitlement to a rating in excess of 50 percent prior to October 21, 2010, and 70 percent thereafter for service-connected posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.




ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1971 with service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned a disability rating of 50 percent, effective July 23, 2008 (the date of the Veteran's claim).  In an October 2011 rating decision, the RO assigned a rating of 70 percent for PTSD, effective as of October 21, 2010.  The issues of entitlement to a rating in excess of 50 percent prior to October 21, 2010, and 70 percent thereafter for PTSD and entitlement to a TDIU rating were remanded for further development.  This development has since been completed.  

The issue of entitlement to an effective date prior to July 23, 2008, for the award of service connection for posttraumatic stress disorder (PTSD), to include based on clear and unmistakable error (CUE), was appealed to the United States Court of Appeals for Veterans Claims (Court).  In May 2015, a Joint Motion for Partial Remand was granted by the Court.  The previously noted remanded issues were not part of the instant motion.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (2015).  





FINDINGS OF FACT

1.  The Veteran filed his initial claim for service connection for PTSD on September 27, 1990.  This claim was denied in a January 1991 decision.  The Veteran did not appeal that decision.  

2.  The Veteran applied to reopen his claim on December 18, 2003.  In a March 15, 2004, decision, the RO denied the claim to reopen the previously denied claim for entitlement to service connection for PTSD.  

3.  Evidence received within one year of the March 2004 decision includes information that was not considered in that decision and which relates to the Veteran's alleged stressors; the March 2004 decision was, therefore, not final.  

4.  In a December 8, 2004 decision, the RO reopened the claim for entitlement to service connection for PTSD and denied the claim on the merits.  

5.  The record reflects that at the time of the December 8, 2004, decision, the record clearly and unmistakably demonstrated that the Veteran's Battalion was exposed to combat and injury.  

6.  Prior to October 21, 2010, the Veteran's PTSD symptoms, including anxiety, social isolation and disturbances of motivation and mood, resulted in occupational and social impairment with reduced reliability and productivity; they have not resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  

7.  Since October 21, 2010, the Veteran's PTSD symptoms, including social isolation, impairment of thinking and mood, suicidal ideation and reported hallucinations, have resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood; they have not resulted in total occupational and social impairment.  

8.  The Veteran's service-connected disabilities render him unable to obtain or maintain a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The RO's December 2004 rating decision that denied service connection for PTSD was clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2015); 38 C.F.R. § 3.105(a) (2015).  

2.  The criteria for the assignment of an effective date of December 18, 2003 for the grant of service connection for PTSD, have been met.  38 U.S.C.A. § 5110 (West 2015); 38 C.F.R. § 3.105(a) (2015).  

3.  The criteria for establishing entitlement to an increased evaluation for PTSD, to include an evaluation in excess of 50 percent prior to October 21, 2010, and an evaluation in excess of 70 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

4.  The criteria for entitlement to TDIU benefits effective October 21, 2010 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2015); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As to the issue of whether clear and unmistakable error was committed in the March and December 2004 rating determinations, the Board finds that the VCAA is not applicable to the claim of CUE in the prior rating decisions, as a matter of law.  The Court has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  

In addressing the issue of an earlier effective date for the award of service connection for the Veteran's PTSD, VA issued VCAA notice to the Veteran in September 2008 which informed him of the evidence generally needed to support a claim of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  The September 2008 VCAA notice was issued to the Veteran prior to the January 2010 rating decision from which the instant appeal arises.  Therefore, there is no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, as this appeal arises in part from the Veteran's disagreement with the initial effective date following the grant of service connection for PTSD, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream elements that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  This includes the Veteran's service treatment records and personnel records.  He was also afforded VA examinations in October 2004, December 2009, October 2010, February 2012 and February 2015, and copies of these reports have been associated with the record.  The Veteran's Social Security Administration (SSA) records have also been associated with the claims file.  

Additionally, the Board finds there has been substantial compliance with its October 2014 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) obtained additional treatment records and scheduled the Veteran for an examination with an occupational specialist.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.  



Earlier Effective Date for the Grant of Service Connection for PTSD, to include as due to Clear and Unmistakable Error (CUE)

The Veteran contends that he is entitled to an effective date prior to July 23, 2008, for the award of service connection for PTSD.  He has raised the allegations of CUE in the March 2004 and December 2004 rating decisions, denying his claim of entitlement to service connection for PTSD.  

An unappealed decision of the RO or the Board becomes final and binding and is not subject to revision on the same factual basis in the absence of clear and unmistakable error.  Previous determinations, which are final and binding, will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105, 20.1400.  

The Court has established a three-prong test defining CUE.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992).  

In order for a claimant to successfully establish a valid claim of clear and unmistakable error in a final decision, the claimant must articulate with some degree of specificity what the alleged error is, and, unless the alleged error is the kind of error which, if true, would be clearly and unmistakably erroneous on its fact, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo v. Brown, 6 Vet. App. 40 (1993).  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  

It is also noted that in 2004, applicable law, just as it does now, essentially provided that service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002).  

The record reflects that the Veteran initially filed a claim for service connection for PTSD in September 1990 which was denied in a January 1991 rating decision.  In the JMR, the parties did not dispute that the January 1991 rating decision was not appealed.  The Board further notes that the Veteran abandoned his claim as he failed to provide the evidence requested by the RO during the requisite period.  38 C.F.R. § 3.158(a).  Thereafter, the Veteran filed a claim to reopen his claim for PTSD on December 18, 2003.  In March 2004, the RO determined that new and material evidence had not been submitted to reopen the claim for service connection for PTSD.  The Veteran submitted additional documents received in November 2004 including VA treatment reports and Operational reports regarding his battalion in Vietnam.  In December 2004, the RO reopened the claim for service connection for PTSD and denied it on the merits.  The RO considered the Veteran's service treatment records; VA treatment reports, Operational reports and an October 2004 VA examination report.  This claim was properly adjudicated, notice was shortly thereafter issued to the Veteran, and as the Veteran did not appeal, the decision became final.  Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  

The Veteran's contentions as to CUE are set forth in an April 2009 statement.  Specifically, it was argued that the RO did not take into account the stressors as noted in the Operational reports.  He contends that the March and December 2004 rating decisions ignored available evidence.  The Veteran specifically contends that the RO's finding that the records failed to show his involvement in combat was a clear error.  

The Veteran has alleged CUE in the March 2004 rating decision.  However, CUE only applies to previous determinations that are final and binding.  38 U.S.C.A. § 5109A (West 2015); 38 C.F.R. 3.105(a) (2015).  The Court has consistently held that when a statement is submitted within one year of a rating decision, even if it is not found to be a valid NOD with that prior rating decision, that "does not end the inquiry" as the statement (and any other submissions received within one year of the rating decision) must be examined to determine whether it includes the submission of new and material evidence.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  This is because "38 C.F.R. § 3.156(b) requires that any subsequent decision based on such evidence relate[s] back to the original claim."  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Muehl v. West, 13 Vet. App. 159, 160-61 (1999).  In this case, additional evidence was received by the RO in November 2004, within a year of the March 2004 rating decision that denied reopening the claim for PTSD.  The evidence received in November 2004 constituted new and material evidence, within the meaning of 38 C.F.R.  § 3.156(b), and prevented the finality of the March 2004 rating decision at that time.  The evidence is considered as having been filed in connection with the claim (December 18, 2003) that was pending at the beginning of the appeal period.  This evidence was considered by the December 2004 rating decision.  Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014). 

In the December 2004 decision, the RO reopened the claim but denied service connection because there was no evidence of a verifiable in-service stressor which is necessary to establish service connection for PTSD.  38 C.F.R. §§ 3.304(f), 4.124.  The record that existed at the time of the December 2004 decision consisted of relevant evidence primarily comprised of the Veteran's service treatment records, excerpts from Operational reports dated November 1968 through August 1969, VA treatment records, an October 2004 VA examination report and the Veteran's statements.  During the October 2004 VA examination, the Veteran reported that he witnessed two friends killed by land mines and one friend commit suicide.  The Operational reports show that members of the Veteran's battalion were killed or wounded, including by enemy action.  The VA treatment records show that the Veteran had been diagnosed with combat related PTSD.  

Having reviewed the Operational reports of the 84th Engineer Battalion, for which the Veteran was a part of from September 14, 1968, through August 22, 1969, and in light of applicable case law, the Board finds that the evidence substantiated the alleged stressors at the time of the December 2004 rating decision, and as such, there is in fact CUE.  According to Operational reports for the period ending October 31, 1968, the Veteran's Battalion suffered one casualty (not battle-related) during this time period.  An Operational report for the period ending January 31, 1969, reflects that the Veteran's battalion suffered one casualty and one battle death during this quarter.  Six mines were also noted by friendly mine sweep teams and a seventh resulted in minor damage to a friendly vehicle.  A grenade was responsible for killing one in action as well.  An Operational report for the period ending April 30, 1969, reflects eight casualties and one battle death.  Finally, an Operational report for the period ending July 31, 1969, reflects that the Battalion suffered three casualties, including one killed in action.  

According to a February 2004 statement from the Veteran's social worker, the Veteran reported experiencing enemy attacks on his unit and he experienced the death and wounding of men in his unit.  During medical treatment in August 2003, the Veteran specifically referenced witnessing the death of two of his friends after stepping on land mines, as well as witnessing one soldier commit suicide.  

The December 2004 RO's reasons and bases for denying the claim included as follows:  "While the records do show that the battalion sent units out to perform construction and repair operations, and those units came under attack, there is no evidence to show that you were assigned to the individual units tasked to perform these operations, and there is no record of the Head Quarters company being under attack."  The case law at that time, however, provided that "[t]he Secretary, in insisting that there be corroboration of every detail including the appellant's personal participation . . ., defines 'corroboration' far too narrowly."  Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (citing Suozzi v. Brown, 10 Vet. App. 307 (1997).  In Pentecost, the Court stated that the Board's finding in the appealed decision that "[a]s for the rocket attacks, there is no way[,] based on the information provided by the veteran, to corroborate that he was anywhere near the targets of such attacks, or was otherwise threatened thereby," appeared to suggest that the veteran was being asked to provide his physical proximity to, or firsthand experience with, the attacks.  The Court stated, however, that the veteran's "presence with his unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally."   By way of application, while it cannot be proven that the Veteran witnessed the claimed events, the Veteran offered independent evidence of stressful events associated with his Battalion, including combat related deaths and non-combat related deaths.  The independent evidence offered by the Veteran prior to the December 2004 rating decision demonstrated that members of his Battalion were killed or injured in both combat and non-combat related situations.  Thus, the Veteran's presence with his unit at the time such events occurred corroborates his statement that he experienced such events personally, and every detail of the claimed stressors needed not to be corroborated.  Accordingly, the Board finds that the case law extant at the time of the December 2004 rating decision was incorrectly applied, that such error is undebatable, and that it manifestly changed the outcome.  Consequently, the Board finds CUE in the December 2004 rating decision. 

In light of the above, the Board finds that an effective date of December 18, 2003 (the date of receipt of his claim to reopen), is warranted.  

Increased Evaluation for PTSD, to include an Evaluation in Excess of 50 Percent Prior to October 21, 2010, and an evaluation in excess of 70 Percent Thereafter

The Veteran contends that he is entitled to increased evaluations for his service-connected PTSD.  Specifically, he has asserted that he is entitled to an evaluation in excess of 50 percent prior to October 21, 2010, and an evaluation in excess of 70 percent thereafter.  

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2015).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

The Board will first address the contention that an evaluation in excess of 50 percent is warranted prior to October 21, 2010.  According to an October 2004 VA examination report, following service the Veteran went to college and got married.  He has been married for 30 years.  It was noted that the Veteran was continuing to work, but he stated that he was having a great deal of difficulty doing so because of his current symptoms.  These symptoms included recurrent intrusive memories about Vietnam, difficulty sleeping, hypervigilance, increased startle response and feeling as if he was always on guard.  He also reported problems with irritability - he easily lashed out at others.  He preferred to be isolated and to himself and stated that he was even isolated when he was around his children.  He did not participate in many activities.  He was deemed to be oriented to person, place, time and purpose.  He was neatly and appropriately dressed.  His mood and affect were depressed.  He communicated well with no abnormalities of speech, he had no delusions or hallucinations and his thought processes were normal.  Judgment, insight and memory were intact.  He denied suicidal or homicidal ideations.  The examiner diagnosed the Veteran with chronic PTSD and assigned a GAF (Global Assessment of Functioning) score of 40.  It was reiterated that while he was continuing to work, there was increasing difficulty with this.  He was socially isolated and there was an impact on his social relationships as a result of these symptoms.  

The Veteran was afforded an additional VA examination in January 2010.  It was noted that the Veteran's symptoms included trouble sleeping with recurrent memories and dreams about Vietnam.  He said his symptoms had increased since Iraq and that he felt more depressed and abandoned.  He continued to have problems with alcohol use on a daily basis.  He avoided people and did not like to be around others, with difficulties in social and interpersonal relationships.  He stated that he angered easily and lost his temper easily.  It was noted that he had been married to the same person for over 30 years and that they had 3 children together.  Their relationship was described as "fair."  

Examination revealed the Veteran to be oriented to person, place, time and purpose.  Appearance and hygiene were appropriate, as well as behavior.  Eye contact was good and affect and mood were normal.  He also communicated well with normal speech and concentration.  There were no panic attacks, suspiciousness, delusions, hallucinations or obsessive rituals.  His thought processes were normal and his judgment was intact.  He could think abstractly and his memory was intact.  There were no suicidal or homicidal ideations.  The Veteran was diagnosed with PTSD, chronic, and alcohol abuse secondary to his PTSD.  A GAF score of 40 was assigned.  It was noted that the Veteran had difficulty in employment even though he worked throughout the years.  He also had difficulty in his social and interpersonal relationships.  The examiner concluded that the Veteran's psychiatric symptoms caused occupational and social impairment with reduced reliability and productivity as evidenced by disturbances in motivation and difficulty maintaining effective work and social relationships.  A prognosis for improvement was deemed fair at this time.  

In light of the above, the Board finds that a preponderance of the evidence of record reflects that an evaluation in excess of 50 percent for PTSD is not warranted at any time prior to October 21, 2010.  The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

A higher rating of 70 percent is warranted when there is evidence of symptomatology so severe as to result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The record reflects that the Veteran had significant symptomatology prior to October 21, 2010, such as social impairment and occupational impairment, as well as anger management issues.  However, the examiners of record did not find that these symptoms resulted in deficiencies in most areas of the Veteran's life.  The Veteran continued to work despite symptoms.  While the Veteran reported his relationships with his family were "fair" he had been married to his wife for 30 years. Thus, although difficult, he still retained the ability to establish and maintain effective relationships.  The Veteran had disturbances in mood and motivation but not to the extent that he was suicidal or to the extent that his depression significantly affected his ability to function independently, appropriately, and effectively.  He had reported anger problems, including easily lashing out at others, but had not reported that such episodes were accompanied by periods of violence.  Thus, the Veteran's symptoms were not the severity, frequency, and duration as contemplated in the higher ratings.  In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Otherwise, "a veteran whose symptoms correspond exactly to a 30 percent disability could attain a 70 percent rating simply by demonstrating that those symptoms have adversely impacted his work, school, family relations, judgment, thinking, and mood.  This interpretation runs contrary to the regulation's plain language."  Id. at 116.  As such, an evaluation in excess of 50 percent is not warranted prior to October 21, 2010.  

In reaching the above decision, the Board has considered the fact that the Veteran was assigned a GAF score of 40.  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  Scores ranging from 31 to 40 represent some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

While GAF scores are certainly relevant to the overall assigned disability level, they are not, in and of themselves, dispositive.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score must be considered in light of the actual symptomatology associated with the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  According to the examiners, the Veteran's judgment was still intact and he was fully oriented in all spheres.  While he had issues with employment and social situations, the January 2010 VA examiner still concluded that this only resulted in occupational and social impairment with reduced reliability and productivity.  As such, the GAF scores of record fail to reflect that an evaluation in excess of 50 percent is warranted at any time prior to October 21, 2010.  

He has also asserted that he is entitled to an evaluation in excess of 70 percent as of October 21, 2010.  However, the preponderance of the evidence of record does not demonstrate that an evaluation in excess of 70 percent is warranted at any time since October 21, 2010.  

The Veteran underwent a QTC examination on October 21, 2010.  The Veteran was noted to appear very disheveled.  He had difficulties and became very anxious and upset when he was taken back privately to the room.  His wife joined him for the examination.  He reported that since his return from Vietnam, he had gradually become more and more nonfunctional.  He had difficulty staying asleep, was easily startled and irritable at times.  It was also noted that the Veteran was very isolated now, he had no friends and he tended to stay by himself.  He was hypervigilant.  

Examination revealed him to be fully oriented to time, place, person and purpose.  His appearance and hygiene showed neglect because of his mental problems.  His behavior was somewhat inappropriate in that he was very insecure away from his wife.  He had no eye contact and faced away from the examiner.  His mood and affect were restricted and he had a "quite flattened" affect.  He described symptoms of anxiety, depression and irritability.  His communications were grossly normal.  He had impaired attention or focus and would forget why he went into a room at home.  He reported panic attacks 2 to 3 times per week, lasting approximately 15 minutes.  He sometimes gets into his closet.  He denied any delusions, but reported hallucinations, stating that he thinks he sees people at night.  His thought processes revealed a slowness of thought and his abstract thinking was impaired.  His judgment was intact.  He had moderate memory difficulties and chronic suicidal ideation (with no history of a suicidal attempt).  He had no homicidal ideation.  The examiner diagnosed the Veteran with chronic PTSD and alcohol abuse, and assigned a GAF of 35.  The Veteran's psychiatric symptoms caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and mood.  The prognosis was noted to be poor due to the chronic nature of his symptoms.    

The Veteran was afforded an additional VA psychiatric examination in February 2012.  He was noted to be suffering from chronic PTSD and alcohol dependency/abuse.  It was again determined that his disability resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Examination revealed a depressed mood with anxiety and suspiciousness.  He had panic attacks that occurred weekly or less often.  There was chronic sleep impairment as well as mild memory loss.  He exhibited a flattened affect.  He had disturbances of motivation and mood.  He had difficulty in establishing and maintaining effective work and social relationships, as well as difficulty in adapting to stressful circumstances, including work or a work like setting.  He also had an inability to establish and maintain effective relationships.  Suicidal ideation was not noted.  The Veteran's wife was noted to be his caregiver.  He was presently not working.  

The Veteran was most recently afforded a VA examination in January 2015.  It was noted that the Veteran was married.  She was supportive of him but he had a strained relationship with his 3 children.  His wife again joined him for the interview as he said he was not comfortable being by himself in the office with the door closed.  He was noted to have looked at the door throughout the interview.  The Veteran reported being nervous and anxious throughout the session.  He also stated that upon his return from Vietnam he was isolated, distant from others, exhibited a difficulty showing or expressing emotions, being withdrawn, having anger problems and not trusting others.  It was noted that he worked in the manufacturing field for most of his adult life, but he had difficulty getting along with co-workers and worked multiple jobs.  The Veteran reported having friends that served with him in Vietnam.  He talked with them sporadically, but he did not have close relationships with any of his family members.  It was also noted that the Veteran had not been able to maintain employment for long periods of time and that he got nervous and anxious around people.  He is not able to work with others because of difficulty with trusting and people being in his "personal space."  He had two years of college but no other training.  

The examiner noted that the Veteran had no hobbies and stayed home all day.  He seemed confused at times during the interview and had difficulty concentrating.  The examiner also indicated that the Veteran stopped working secondary to psychiatric problems.  He had difficulty completing tasks at work, poor concentration and focus, an inability to work with groups of people, increased anxiety, periods of sadness and poor coping skills.  The examiner further explained that hearing loss and tinnitus would limit the Veteran's ability to work in areas where fine hearing is required and he should avoid loud noise areas of employment in both physical and sedentary employments to prevent further hearing damage and ensure adequate communication.  The Veteran's PTSD did not prevent him from completing physical labor tasks such as lifting, pushing or pulling.  It did limit his ability to work under the supervision of others due to increased anxiety, difficulty concentrating and focusing, periods of sadness, poor coping skills, avoiding groups of people and social isolation.  He would also have a difficult time working with groups of people because of anxiety and challenges talking and interacting with others.  

As for sedentary employment, PTSD did not prevent him from completing sedentary tasks such as answering phones, filing papers or other sedentary desk positions.  It did moderately limit his ability to work under the supervision of others, due to the same reasons noted in the preceding paragraph.  He would have a difficult time working with groups of people because of anxiety and challenges talking and interacting with others.  

The examiner's clinical judgment was that the Veteran would have serious difficulty working in any environment because of the following concerns related to his current service connection for PTSD: increased anxiety, difficulty concentrating and focusing, periods of sadness, poor coping skills, avoiding groups of people and social isolation.  He also had difficulty communicating and verbalizing his thoughts, developing and maintaining relationships and had very little to no contact with his children and extended families.  He preferred to spend time alone and did not like for people to visit his home.  He avoided any type of interaction with others, and spent most of his free time at home with his wife.  He would have a difficult time working with groups of people because of anxiety and challenges talking and interacting with others.  He had persistent thoughts about his time in Vietnam and reported that he thinks about what he went through every day.  

As already noted, the highest available evaluation of 100 percent is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  In the present case, the Veteran has not been found to suffer from total occupational and social impairment.  He has maintained a marriage for several decades and reported upon examination in January 2015 that he did have some friends from Vietnam that he would still sporadically speak with.  While there is clear evidence of social impairment, the evidence does not support that he suffers from "total" social impairment.  He has complained of suicidal ideations but no plan has been noted and there is no history of an attempt.  Thus, he is not in persistent danger of hurting himself.  The Veteran's neglect of hygiene is contemplated in the currently assigned rating; there is no credible persuasive evidence that shows he is unable to perform the activities of daily living including maintenance of minimal personal hygiene.  He reported experiencing hallucinations in October 2010 but only at night.  This is not persuasive evidence that the Veteran suffers from persistent hallucinations much less persistent hallucinations that result in total occupational and social impairment.  The severity of his memory problems is adequately contemplated in the currently assigned rating.  The "somewhat inappropriate behaviour" displayed by the Veteran at the October 2010 VA examination does not rise to the level of "grossly inappropriate behaviour" contemplated in the 100 percent rating criteria.  Thus, the Veteran's symptoms are not of the severity, frequency, and duration contemplated in a total rating.  As such, the highest evaluation of 100 percent based on the rating schedule is not warranted.  

In reaching the above decision, the Board has again considered the GAF scores assigned during this period.  The Veteran has been found to have GAF scores as low as 35.  Again, scores ranging from 31 to 40 represent some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  These symptoms do not suggest "total" occupational and social impairment.  As such, the GAF score of 35 does not demonstrate that the highest evaluation of 100 percent is warranted at any time since October 21, 2010.  

The Board recognizes that the Veteran believes he is entitled to higher evaluations for his service-connected PTSD since his initial grant of service connection.  However, he has not provided VA with any persuasive evidence to demonstrate that he meets the schedular criteria for a higher rating at any time during the pendency of this claim.  While he certainly suffers from symptoms such as occupational and social impairment, the evidence does not demonstrate that they now result in "total" occupational and social impairment.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to an increased evaluation for PTSD, to include an evaluation in excess of 50 percent prior to October 21, 2010, and an evaluation in excess of 70 percent thereafter, must be denied.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected PTSD has had on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran has described symptoms such as depression, anger, panic attacks, suicidal ideation, anxiety, sleep impairment, hallucinations, occupational impairment, and social impairment.  His currently assigned ratings contemplate the impairment of function caused by these symptoms.  VA has recognized severe levels of social and occupational impairment due to these symptoms and their impact on the Veteran's daily life and has accordingly assigned ratings to reflect this severe level of impairment.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).
Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

TDIU Benefits

The Veteran also contends that he is entitled to TDIU benefits.  After reviewing the evidence of record, the Board finds that TDIU benefits are warranted.  

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In the present case, the Veteran is service-connected for PTSD (rated as 70 percent disabling), bilateral hearing loss (rated as 10 percent disabling), bilateral tinnitus (rated as 10 percent disabling), and erectile dysfunction (rated as 0 percent disabling), for a combined disability evaluation of 80 percent (as of October 21, 2010).  As such, the Veteran does meet the schedular criteria for an award of TDIU benefits under 38 C.F.R. § 4.16.  

In addition to meeting the schedular criteria, the evidence must also demonstrate that the Veteran's service-connected disabilities have rendered him unable to obtain or maintain a substantially gainful occupation.  In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

A March 2013 Social Security Administration (SSA) record stated that the Veteran was "Not Disabled."  In contrast, as noted in the January 2015 VA examination report, the Veteran reported that he stopped working secondary to his psychiatric problems.  According to the VA examiner, the Veteran had difficulty completing tasks at work, and an inability to work with groups of people.  The examiner noted that the Veteran's hearing loss and tinnitus would limit his ability to work in areas where fine hearing is required and he should avoid loud noise areas of employment in both physical and sedentary employments to prevent further hearing damage and ensure adequate communication.  The examiner maintained that the Veteran's PTSD did not prevent him from completing physical labor tasks such as lifting, pushing or pulling.  It did limit his ability to work under the supervision of others due to increased anxiety, difficulty concentrating and focusing, periods of sadness, poor coping skills, avoidance of groups of people, and isolative behavior.  He would also have a difficult time working with groups of people because of anxiety and challenges talking and interacting with others.  As for sedentary employment, the examiner maintained that the Veteran's PTSD did not prevent him from completing sedentary tasks such as answering phones, filing papers or other sedentary desk positions.  It did moderately limit his ability to work under the supervision of others, due to the same foregoing reasons noted.  He would have a difficult time working with groups of people because of anxiety and challenges talking and interacting with others.  The examiner's clinical judgment was that the Veteran would have serious difficulty working in any environment because of the following concerns related to his PTSD: increased anxiety, difficulty concentrating and focusing, periods of sadness, poor coping skills, avoidance of groups of people, and isolative behavior.  He also had difficulty communicating and verbalizing his thoughts, and developing and maintaining relationships.  

In light of the finding that the Veteran would have serious difficulty working in any employment environment, both physical and sedentary, the Board is persuaded that the Veteran's service connected disabilities, particularly PTSD, render him unable to secure or follow a substantially gainful occupation.  While the VA opinion was rendered in January 2015, the Board finds a sound basis for finding that the Veteran's unemployability was factually ascertainable on October 21, 2010, the date it was factually ascertainable that the Veteran's PTSD had increased in severity.  Accordingly, the Board finds that TDIU benefits effective October 21, 2010 are warranted.  

	(CONTINUED ON NEXT PAGE)














ORDER

An effective date of December 18, 2003, as a result of CUE in a December 2004 rating decision, is granted for the establishment of service connection for PTSD.  

The claim of entitlement to an increased evaluation for PTSD, to include an evaluation in excess of 50 percent prior to October 21, 2010, and an evaluation in excess of 70 percent thereafter, is denied.  

The claim of entitlement to TDIU benefits effective October 21, 2010 is granted, subject to the law and regulations governing payment of monetary benefits.  



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


